             Case 2:20-mj-00285-VCF Document 2 Filed 12/17/20 Page 1 of 4




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar #13644
 3   BIANCA R. PUCCI
     Assistant United States Attorney
 4   Nevada Bar #12940
     501 Las Vegas Blvd. South, Suite 1100
 5   Las Vegas, Nevada 89101
     Phone: (702) 388-5080
 6   Bianca.Pucci@usdoj.gov
     Attorneys for the United States of America
 7
                                  UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA

 9    IN THE MATTER OF THE SEARCH OF
      INFORMATION ASSOCIATED WITH
10    THE CELLULAR TELEPHONES                       Case No. 2:20-mj-00285-VCF
      ASSIGNED CALL NUMBER 702-325-
11    3075 THAT IS STORED AT PREMISES
      CONTROLLED BY T-MOBILE USA,                   Government’s Motion to Unseal Case
12    INC.

13
      IN THE MATTER OF THE SEARCH OF
14    INFORMATION ASSOCIATED WITH
      THE CELLULAR TELEPHONES                       Case No. 2:20-mj-00286-VCF
15    ASSIGNED CALL NUMBER 702-955-
      0401 THAT IS STORED AT PREMISES
16    CONTROLLED BY T-MOBILE USA,                   Government’s Motion to Unseal Case
      INC.
17

18    IN THE MATTER OF THE SEARCH OF
      INFORMATION ASSOCIATED WITH
19    THE CELLULAR TELEPHONES                       Case No. 2:20-mj-00287-VCF
      ASSIGNED CALL NUMBER 702-955-
20    2114 THAT IS STORED AT PREMISES
      CONTROLLED BY T-MOBILE USA,                   Government’s Motion to Unseal Case
21    INC.
22

23

24
             Case 2:20-mj-00285-VCF Document 2 Filed 12/17/20 Page 2 of 4




 1    IN THE MATTER OF THE SEARCH OF
      INFORMATION ASSOCIATED WITH
 2    THE CELLULAR TELEPHONES                                 Case No. 2:20-mj-00288-VCF
      ASSIGNED CALL NUMBER 720-965-
 3    2009 THAT IS STORED AT PREMISES
      CONTROLLED BY T-MOBILE USA,                             Government’s Motion to Unseal Case
 4    INC.

 5
      IN THE MATTER OF THE SEARCH OF
 6    INFORMATION ASSOCIATED WITH
      THE CELLULAR TELEPHONES                                 Case No. 2:20-mj-00289-VCF
 7    ASSIGNED CALL NUMBER 720-980-
      1771 THAT IS STORED AT PREMISES
 8    CONTROLLED BY T-MOBILE USA,                             Government’s Motion to Unseal Case
      INC.
 9

10

11          The United States of America, by and through the undersigned, respectfully moves this
12   Court for an Order to UNSEAL the instant cases. Specifically, the undersigned requests to
13   unseal the Search Warrant filed under the instant cases and all related documents in anticipation
14   of producing the same as discovery in Case No. 2:20-mj-00321-DJA.
15   DATED this 17th day of December, 2020.
16                                             Respectfully,

17                                                       NICHOLAS A. TRUTANICH
                                                         United States Attorney
18
                                                         /s/ Bianca R. Pucci
19                                                       BIANCA R. PUCCI
                                                         Assistant United States Attorney
20

21

22

23

24

                                                     2
         Case 2:20-mj-00285-VCF Document 2 Filed 12/17/20 Page 3 of 4




 1                      UNITED STATES DISTRICT COURT
                            DISTRICT OF NEVADA
 2
     IN THE MATTER OF THE SEARCH OF
 3   INFORMATION ASSOCIATED WITH
     THE CELLULAR TELEPHONES                   Case No. 2:20-mj-00285-VCF
 4   ASSIGNED CALL NUMBER 702-325-
     3075 THAT IS STORED AT PREMISES
 5   CONTROLLED BY T-MOBILE USA,               Order to Unseal Case
     INC.
 6

 7   IN THE MATTER OF THE SEARCH OF
     INFORMATION ASSOCIATED WITH
 8   THE CELLULAR TELEPHONES                   Case No. 2:20-mj-00286-VCF
     ASSIGNED CALL NUMBER 702-955-
 9   0401 THAT IS STORED AT PREMISES
     CONTROLLED BY T-MOBILE USA,               Order to Unseal Case
10   INC.

11
     IN THE MATTER OF THE SEARCH OF
12   INFORMATION ASSOCIATED WITH
     THE CELLULAR TELEPHONES                   Case No. 2:20-mj-00287-VCF
13   ASSIGNED CALL NUMBER 702-955-
     2114 THAT IS STORED AT PREMISES
14   CONTROLLED BY T-MOBILE USA,               Order to Unseal Case
     INC.
15

16
     IN THE MATTER OF THE SEARCH OF
     INFORMATION ASSOCIATED WITH
17   THE CELLULAR TELEPHONES                   Case No. 2:20-mj-00288-VCF
     ASSIGNED CALL NUMBER 720-965-
18
     2009 THAT IS STORED AT PREMISES
     CONTROLLED BY T-MOBILE USA,               Order to Unseal Case
19
     INC.
20

21

22

23

24

                                         3
            Case 2:20-mj-00285-VCF Document 2 Filed 12/17/20 Page 4 of 4




 1   IN THE MATTER OF THE SEARCH OF
     INFORMATION ASSOCIATED WITH
 2   THE CELLULAR TELEPHONES                             Case No. 2:20-mj-00289-VCF
     ASSIGNED CALL NUMBER 720-980-
 3   1771 THAT IS STORED AT PREMISES
     CONTROLLED BY T-MOBILE USA,                         Order to Unseal Case
 4   INC.

 5

 6

 7         Based on the Motion of the Government, and good cause appearing therefore, IT IS

 8   HEREBY ORDERED that the instant cases shall be unsealed.

 9                    17th day of December, 2020.
           DATED this ____

10

11
                                                     _______________________________________
12                                                   UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

                                                 4
